[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1978

                      KATHLEEN WALCZAK,

                    Plaintiff, Appellant,

                              v.

            MASSACHUSETTS STATE RETIREMENT BOARD,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard Stearns, U.S. District Judge]                                                               

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Kathleen Walczak on brief pro se.                            

                                         

                                                              FEBRUARY 25, 1998
                                         

          Per Curiam.  We have carefully reviewed the record,                                

appellant's brief,  and the  appendices, and  agree with  the

district  court that the complaint is legally frivolous under

28 U.S.C.    1915(e)(2)(B)(i).  See Neitzke  v. Williams, 490
U.S. 319, 327-28 (1989) (a legally frivolous complaint is one

which  is based on "an indisputably meritless legal theory").

The judgment  of  that court  is therefore  affirmed for  the

reason stated by  the court in its Memorandum,  dated June 2,

1997.   We  add that  the following  claims also  are legally

frivolous.

          1.   As with the complaint, appellant's claim under

the  Americans with  Disabilities Act  ("ADA"),  42 U.S.C.   

12131 et seq.,  is "inextricably intertwined" with  the state

court judgments regarding  the denial of her  application for

accidental  disability   retirement  benefits.     That   is,

entertaining the claim would require a lower federal court to

review the state court  judgments.  This is prohibited  under

the  Rooker-Feldman doctrine.  See District of Columbia Court                                                                         

of Appeals  v. Feldman, 460 U.S. 462, 476 (1983);  Rooker v.                                                                      

Fidelity Trust Co., 263 U.S. 413, 415-16 (1923).                              

          2.   Even  if  appellant's  Title  VII  claim  were

amended  to name  the  proper defendant,  it  still would  be

legally frivolous.   That is, nowhere in her  response to the

order to show cause, in her brief  filed in this court, or in

her state  brief is there  any indication that anyone  at the

                             -2-

Commission  discriminated against her  on the basis  of race,

color,  religion, gender, or national origin -- the practices

outlawed by Title VII.  See 42 U.S.C.    2000e-2(a).  Indeed,                                       

what does appear  clearly from appellant's pleadings  is that

her former supervisors had conflicts with appellant and that,

at least in appellant's view, these conflicts were due to the

resentment of  one  of the  supervisors  over the  hiring  of

appellant as  a counselor before that supervisor was hired as

one.  Personnel actions motivated by personality conflicts or

cronyism do  not  violate  Title  VII.    See  DeNovellis  v.                                                                     

Shalala, 124 F.3d 298, 306 (1st Cir. 1997).                   

          3.   To  the extent  that  appellant is  asserting,

under 42 U.S.C.    1983, that the  discrimination she endured

while employed at the  Commission violated her constitutional

rights,  her  cause of  action  is barred  by  the three-year

statute of limitations.  See Street  v. Vose, 936 F.2d 38, 39                                                        

(1st  Cir. 1991) (per  curiam) (the  Massachusetts three-year

statute  of limitations  applies to     1983 actions,  citing

M.G.L.c. 260,     2A).   Appellant's  claim accrued,  at  the

latest,  in August  1987,  when she  became  disabled by  the

discrimination and quit work.  See id. at 40 (the limitations                                                  

period begins to run when a plaintiff "knows or has reason to

know  of  the injury  which  is  the  basis of  the  action")

(internal quotation marks and citation omitted).  Thus, any  

1983  action  challenging  what happened  during  appellant's

                             -3-

tenure at  the Commission  should have been  filed by  August

1990 in order to be considered timely.

          4.   Finally, in her response to  the order to show

cause  why the complaint  should not be  dismissed, appellant

made   conclusory   allegations   that   the   discrimination

"continued"  after she  left  the  Commission  and  still  is

ongoing.    Appellant,  however,  nowhere  identified  anyone

responsible for  this harassment.  Where a complaint fails to

name the individual  defendants by name the  complaint should

not  be dismissed  as frivolous  "if  the allegations  in the                                                                         

complaint allow for  the specific persons to  be subsequently                                                                         

identified with reasonable certainty."  Smith-Bey v. Hospital                                                                         

Adm'r, 841 F.2d 751, 759  (7th Cir. 1988)  (emphasis added).                 

Because  the  allegations   in  the  response  are   far  too

conclusory  to  permit   identification  of  any   particular

defendants with any certainty, the dismissal was not an abuse

of discretion.   See id. at 758  (a court is not  required to                                    

"invent factual scenarios that cannot be reasonably  inferred

from the  pleadings").  See also  Macias v. Raul A.,  23 F.3d
94, 96-97 (5th Cir. 1994) (where a court would be required to

go beyond  the allegations in a complaint  and speculate that                                                                    

an  in forma  pauperis  plaintiff  might be  able  to make  a                                                    

nonfrivolous claim if he or she were given a second chance to

amend, the court may dismiss the complaint as frivolous).

                             -4-

          The  judgment of  the district  court is  affirmed,                                                                        

except to the  extent that the judgment shall  state that the

dismissal is "without prejudice."                                           

                             -5-